Name: 2006/212/EC: Council Decision of 14 March 2006 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Ã sterreichische Nationalbank
 Type: Decision
 Subject Matter: accounting;  Europe;  monetary economics
 Date Published: 2006-09-29; 2006-03-16

 16.3.2006 EN Official Journal of the European Union L 79/25 COUNCIL DECISION of 14 March 2006 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Ã sterreichische Nationalbank (2006/212/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Protocol on the Statute of the European System of Central Banks and of the European Central Bank, annexed to the Treaty establishing the European Community, and in particular to Article 27(1) thereof, Having regard to Recommendation ECB/2006/1 of the European Central Bank of 1 February 2006 to the Council of the European Union on the external auditors of the Ã sterreichische Nationalbank (1), Whereas: (1) The accounts of the European Central Bank (ECB) and of the national central banks of the Eurosystem are to be audited by independent external auditors recommended by the Governing Council of the ECB and approved by the Council of the European Union. (2) Pursuant to Article 37(1) of the Federal Act on the Ã sterreichische Nationalbank, the General Meeting of the Ã sterreichische Nationalbank (Ã NB) shall elect two auditors and two alternate auditors each year. The alternate auditors will be mandated only in the event that the auditors are not able to perform the audit. (3) The mandate of the current external auditors of the Ã NB cannot be renewed for a further term of office after the audit for the financial year 2005. It is therefore necessary to appoint external auditors from the financial year 2006. (4) The Ã NB has selected KPMG Alpen-Treuhand GmbH, TPA Horwath WirtschaftsprÃ ¼fung GmbH, Moore Stephens Austria WirtschaftsprÃ ¼fungsgesellschaft mbH and BDO Auxilia Treuhand GmbH as its new external auditors in accordance with Community as well as Austrian public procurement legislation, and the ECB considers that they fulfil the necessary requirements for appointment. (5) The Governing Council of the ECB recommended that the mandate of the external auditors should be renewed on a yearly basis, not exceeding a total term of five years. (6) It is appropriate to follow the recommendation of the Governing Council of the ECB and to amend Council Decision 1999/70/EC (2) accordingly, HAS DECIDED AS FOLLOWS: Article 1 Article 1(9) of Decision 1999/70/EC shall be replaced by the following: 9. KPMG Alpen-Treuhand GmbH and TPA Horwath WirtschaftsprÃ ¼fung GmbH are hereby approved jointly as the external auditors of the Ã sterreichische Nationalbank (Ã NB) for the financial year 2006. Moore Stephens Austria WirtschaftsprÃ ¼fungsgesellschaft mbH and BDO Auxilia Treuhand GmbH are hereby approved jointly as the alternate auditors of the Ã NB for the financial year 2006. This mandate may be renewed on a yearly basis, not exceeding a total term of five years, ending with the financial year 2010 at the latest. Article 2 This Decision shall be notified to the European Central Bank. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 14 March 2006. For the Council The President K.-H. GRASSER (1) OJ C 34, 10.2.2006, p. 30. (2) OJ L 22, 29.1.1999, p. 69. Decision as last amended by Decision 2005/866/EC (OJ L 318, 6.12.2005, p. 25).